The plaintiff derives his title under a deed executed to him by Claiborne Pennington in trust to secure certain debts, with power of sale, etc. After the death of said Claiborne the plaintiff entered and made sale, "a condition of which sale was that the purchaser *Page 262 
should be put in possession of said land by this affiant, and this suit was brought for that purpose." See affidavit of plaintiff, Fall Term, 1874. It is clear that "putting the purchaser into possession" will not meet the requirements of this condition unless the cloud over the title be removed by having the fact judicially established that there remained debts secured by the deed of trust unsatisfied, so as to support the sale made by the trustee; and it is also clear that the judgment in this case does not remove the cloud from the title. Thus an action which has been pending some four or five years, in which there was an order of reference to state the account of the trust fund, which order, for some cause not explained, is set aside, results in a judgment that "plaintiff recover possession of the land," which possession the purchaser, if well advised, will decline to take, because the cloud is not removed from the title.
Mary Pennington, who was the widow of Claiborne Pennington, had no title to the land and could not contest the right of the plaintiff (359) to sell because of the alleged default of her husband in failing to satisfy the debt secured by the deed of trust. So the plaintiff made a wrong start in bringing the action against her. At her death "her heirs-at-law," whom the plaintiff sought to make defendants in her stead, could not contest the question of the right of the plaintiff to sell. So the plaintiff was at fault in making his second move in the proceeding.
When at last the plaintiff gets right in his proceeding, and the heirs of Claiborne Pennington, being notified, propose to give bond for the rents, etc., and make themselves parties defendants to contest the right of the plaintiff to make the sale, the case takes a strange turn; the plaintiff objects to having the very purpose for which the suit was brought effected by a trial between the proper parties (!) although the heirs of Claiborne Pennington offer a condition to their application to give bond for the rents, etc.
This offer is so much calculated to effect the purpose of justice and to carry into effect the condition upon which the purchaser bid off the land, that we are forced to believe his Honor would not have refused the motion of the defendants and give a presumptuous judgment that plaintiffs recover possession of the land unless he had felt himself constrained by what he considered to be the proper construction of the statute. Bat. Rev., ch. 17, sec. 64. In case of death, the court, at any time within one year thereafter or afterwards, on a supplemental complaint, may allow the action to be continued by or against his representative or successor in interest.
We are of opinion that his Honor erred as a matter of law in the opinion that the case before him could be brought within the meaning of this statute, and that the defendants did not apply "in apt time." *Page 263 
At the death of Mary Pennington the plaintiff would have been out of court by the abatement of this action but for this (360) enactment. So it was for him to invoke its aid by proceeding "in apt time."
Supposing plaintiff to have kept himself in court by the proceedings against the defendants, first as the heirs of Mary Pennington and afterwards as the heirs of Claiborne Pennington, we are at a loss to see on what ground he was entitled to judgment for the possession of the land without showing title to it, both at law and in equity.
Under the old mode of procedure the plaintiff in an action of ejectment against Claiborne Pennington, or any one claiming under him, would have been entitled to judgment by force of the deed of trust simply, and the defendant would have been obliged to resort to equity to have the question in regard to unsatisfied debts settled, and in the meantime for an injunction, etc.
Under the new mode of procedure the plaintiff cannot rest upon the deed of trust alone, but must meet the equity of the defendants by proof that all or some part of the debts are unsatisfied. It may be that if plaintiff, in his action against Mary Pennington, had contented himself by treating her as a wrong-doer and demanding judgment for the land, this equitable element would not have come before the court.
But after her death he relies on it in order to conclude the defendants as heirs of Claiborne Pennington, and of course could not entitle himself to judgment without meeting this equity and proof that he had a right to sell under the power of the deed of trust. There is error.
PER CURIAM.                                                    Reversed.
(361)